July 18 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   EX PARTE RICHARD DEWAYNE JONES

NO. 14-12-00877-CR

                        _____________________________

      This court today heard a motion for rehearing filed by APPELLANT. We
order that the motion be overruled, this court’s former judgment of June 11, 2013,
be vacated, set aside, and annulled, and this court’s opinion of June 11, 2013
withdrawn.

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in judgment.
The Court orders the judgment AFFIRMED, and that this decision be certified
below for observance.